DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 13 October 2020 cancels claim 1 and adds claims 2-21. Applicant’s amendment has been fully considered and entered.
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or make obvious the claimed establishment of a second network tunnel between a network device on a first network and a second deception farm that is configured to host a set of deception mechanisms, in a manner that the deception mechanisms appear to be in the first network, in response to the network device receiving an indication that that a first deception farm is experiencing technical problems. The first deception farm is located on a second network and connected to the network device using a first network tunnel such that the first deception farm is configured to implement deception mechanisms on the second network in a manner that the deception mechanisms appear to be in the first network.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805.  The examiner can normally be reached on M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437